NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

            LEARNING CURVE BRANDS,
                Plaintiff-Appellant,

                           v.
                  MUNCHKIN, INC.,
                  Defendant-Appellee.
              __________________________

                      2011-1036
              __________________________

   Appeal from the United States District Court for the
Western District of Wisconsin in case No. 09-CV-0416,
Senior Judge Barbara B. Crabb.
              ___________________________

                Decided: March 30, 2012
              ___________________________

    R. TREVOR CARTER, Faegre Baker Daniels LLP, of In-
dianapolis, Indiana, argued for plaintiff-appellant. With
him on the brief was DANIEL M. LECHLEITER.

   JOSEPHINE K. BENKERS, Quarles & Brady, LLP, of
Madison, Wisconsin, for defendant-appellee.
              __________________________
LEARNING CURVE   v. MUNCHKIN                              2


   Before BRYSON, MAYER, and MOORE, Circuit Judges.
BRYSON, Circuit Judge.

    This case arises from the second round of patent liti-
gation between two manufacturers of children’s drinking
containers, commonly known as “sippy cups.” Learning
Curve Brands alleged that Munchkin, Inc.’s newest sippy
cup models infringe Learning Curve’s U.S. Patent No.
7,185,784 (“the ’784 patent”). The district court ruled that
the accused cups did not infringe the patent because they
lacked one of the claimed limitations. We affirm.

    The ’784 patent is directed to disposable children’s
drinking cups that have lids with drinking spouts de-
signed to minimize spills and leakage. Claim 1 recites
(emphasis added):

   1. A drinking container comprising

   a main body . . . having a rim about its opening,
        the rim having . . . inner and outer walls de-
        fining a recess therebetween, the outer wall
        of the rim having a lower, distal edge spaced
        apart from the inner wall to define a recess
        opening; and

   a removable lid secured to the main body . . . the
        lid defining a groove about its edge sized to
        receive and snap over the rim of the main
        body and form a seal; . . .

   the groove about the lid has an inner surface, and
         the rim of the main body has an outer sur-
         face, that each define semi-circular arcs of
         similar radii and have interlocking features
3                             LEARNING CURVE   v. MUNCHKIN


         on an inboard side, the interlocking features
         including

       a first lip projecting radially outward from the
             lid into the groove and

       a second lip projecting radially inward from
            the outer surface of the rim of the main
            body to produce a nominal radial inter-
            ference between the first and second lips
            as the lid and main body are engaged.

    In 2007, Learning Curve and a co-plaintiff sued
Munchkin in the United States District Court for the
Western District of Wisconsin, alleging that Munchkin’s
sippy cups infringed the ’784 patent and another patent
not at issue here. See First Years, Inc. v. Munchkin, Inc.,
575 F. Supp. 2d 984 (W.D. Wis. 2008). The accused cups
in that case had lids that snapped onto the body of the
cup. After the court granted the plaintiffs’ motion for
summary judgment of infringement in that case, the
parties stipulated to a consent judgment, including a
stipulation of the patent’s validity.

    Munchkin subsequently began making disposable
sippy cups with screw-on, rather than snap-on, lids.
Learning Curve sought to have Munchkin held in con-
tempt for violating the consent judgment in the First
Years case. When the district court denied that request,
Learning Curve filed this action against Munchkin, once
again alleging infringement of the ’784 patent.

    The district court held a claim construction hearing at
which it construed several disputed terms of the patent.
Notably, the district court construed the term “snap” not
to require any audible feedback, contrary to the position
LEARNING CURVE   v. MUNCHKIN                              4


urged by Munchkin. The court also concluded that a
“snap” method of attaching the lid to the body of the cup
was not incompatible with having a threaded interface;
thus, the court ruled, the lid could screw onto the cup and
still “snap [to] form a seal” as required by the claim
terms. And, pertinent to this appeal, the court construed
the term “semi-circular arcs of similar radii” to mean that
“[t]he inner surface of the groove and the rim of the main
body are curved at respective radii so that the inner
surface and the rim remain in nearly continuous contact
over the extent of the semi-circular arcs when the lid and
body are assembled.”

     The parties then cross-moved for summary judgment.
The court concluded that “undisputed evidence shows
that the grooves about the lids and the rims of the ac-
cused products do not ‘define semi-circular arcs of similar
radii.’” Based on that conclusion, the court held that the
accused products did not infringe the ’784 patent either
literally or under the doctrine of equivalents. With re-
spect to literal infringement, the court relied on evidence
presented by the plaintiff’s expert, who used a micro
computed tomography (CT) scanner to scan the cross-
sections of the accused devices at 15 degree intervals.
The scan showed that the arcs formed by the inner sur-
face of the groove in the lid and the outer surface of the
rim of the cup were in contact over only 79-80% of their
respective surface areas. That amount of contact, the
court concluded, did not qualify as “nearly continuous.”
With respect to the doctrine of equivalents, the court
concluded that the “accused product may perform sub-
stantially the same function to achieve substantially the
same result, but it does not do so in substantially the
same way.” According to the court, that was because the
arcs in the patented design “are shaped and sized to
closely follow each other and snugly fit together,” while in
5                              LEARNING CURVE   v. MUNCHKIN


the accused device the interlocking of the cup and lid is
achieved by the threaded subparts of the cup and lid.
Consequently, the court granted summary judgment in
favor of Munchkin.

     Learning Curve moved to alter or amend the judg-
ment under Fed. R. Civ. P. 59. Learning Curve argued,
inter alia, that the district court was wrong to conclude
that “nearly continuous contact” required contact over
more than 79 or 80% of the surface areas of the rim and
lid. The court denied the motion. It explained that even
if it had erred with respect to what degree of contact
constituted “nearly continuous contact,” it would reach
the same conclusion with respect to infringement. That
was because, even adopting Learning Curve’s evidence as
to the shape of the respective semi-circular arcs in the
accused cups and lids, there was a “substantial difference
in size between the respective radii, far more substantial
than any ‘difference in degree’ that must be decided by
the jury.”

    On appeal, Learning Curve argues that the district
court incorrectly construed the claim term “semi-circular
arcs of similar radii” by requiring that the lid and the rim
of the cup body be in nearly continuous contact. Learning
Curve asserts that the disputed claim term needed no
construction and that under the plain meaning of that
term, Munchkin’s accused cups infringed.           Learning
Curve also contends that, even accepting the district
court’s construction of that claim term, the evidence as to
whether the rims and lids in the accused cups were in
nearly continuous contact presented a factual issue that
precluded the grant of summary judgment.

    We need not address whether the district court was
correct to interpret the term “semi-circular arcs of similar
LEARNING CURVE   v. MUNCHKIN                              6


radii” to require nearly continuous contact between the
cup and lid components throughout the circumference of
the cup. Instead, we uphold the district court’s summary
judgment ruling based on the alternative ground for
decision set forth in the court’s opinion on Learning
Curve’s motion for reconsideration. As the district court
noted, the record shows that the semi-circular arcs de-
fined by the groove in the lid and the rim of the main body
of the accused cups have substantially different radii.
Because of that difference, we agree with the district
court that the accused cups do not satisfy the limitation in
claim 1 of the ’784 patent requiring “semi-circular arcs of
similar radii.”

    The district court examined the evidence proffered by
Learning Curve’s expert, including the CT scans of the
accused cups, and it concluded that the difference in the
radii of the lids and the rims of the accused cups was so
great that no reasonable jury could find the radii to be
“similar.” The court observed that based on Learning
Curve’s own evidence, at least one-fifth of the extent of
the arc formed by the groove in the lid of the accused cups
is not in contact with the corresponding arc formed by the
rim of the main body of the cup. As Learning Curve’s own
evidence demonstrates, that difference in congruence
reflects a substantial difference in the radius of curvature
of each of the two arcs. An exhibit offered by Learning
Curve shows the difference in the two semi-circular arcs
clearly. The CT scan of the accused cups with the lid
screwed into place over the cup shows the arc of the cup
rim with a relatively short radius and the corresponding
arc of the groove of the lid above the cup rim with a
substantially greater radius:
7                              LEARNING CURVE   v. MUNCHKIN




Thus, as the district court observed, the evidence demon-
strates “a substantial difference in size between the
respective radii, far more substantial than any ‘difference
in degree’ that must be decided by the jury.”

    Because the district court properly concluded, based
on the difference in the radii of the two semi-circular arcs,
that no reasonable jury could have found that the accused
cups infringe the ’784 patent, the grant of summary
judgment was appropriate. See Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248, 255-56 (1986); Absolute
Software, Inc. v. Stealth Signal, Inc., 659 F.3d 1121, 1129-
30 (Fed. Cir. 2011); On Demand Mach. Corp. v. Ingram
Indus., Inc., 442 F.3d 1331, 1345 (Fed. Cir. 2006).

                       AFFIRMED